


Exhibit 10.1


2014 Management Incentive Plan (MIP)
It is the intent of American Gaming Systems to provide managerial compensation
programs that create an environment that motivates the management team to
achieve both short term financial objectives, as well as longer term objectives.
The primary measurement element at all levels in the 2014 bonus plans will be
Ebitda. Ebitda in some cases may not be the classic definition, but will be
Ebitda as defined in the respective portion of your business plan and as
outlined in the bonus grid provided to you as part of this plan.
Some important notes associated with this plan:
•
Incentive payments will be calculated following the close of the 2014 fiscal
year end and will be communicated after the audit is complete and financial
performance finalized.

•
Minimum company performance is necessary before any incentive is made available
to participants.

•
Participants in the Plan are discretionary at the nomination of the CEO. Title
and position alone do not make an employee automatically eligible. Consideration
is given as to responsibility level and span of control. The CEO shall determine
and be the final say as to eligibility and level of participation.

•
If, in this calendar year, you are hired, transferred, or promoted into a
position which carries a different incentive plan, you will have incentive
payments calculated on a pro rata basis as of the date of change, or date of
hire.

•
The details of your participation are to be kept confidential.

•
Bonus payments and other forms of incentive compensation are not guaranteed and
are provided at the sole discretion of management. Based on changing business
and economic conditions, the company may elect to modify, amend, or eliminate
the plan as it deems necessary. Participation in the Plan in any given year does
not ensure that an employee will participate in any future incentive plans.

•
Individual employment agreements that exist will and can modify certain terms of
this plan accordingly.



The four basic levels of target bonus compensation will be calculated using the
following base salary multiples:     
BONUS LEVEL
MINIMUM
TARGET
MAXIMUM
1
12.5%
50%
100%
2
5%
20%
40%
3
3.75%
15%
30%
4
1.875%
7.5%
15%

The basic metric of measurement in the 2014 plan will be Ebitda.
 
Target
Minimum
85% of Plan
Target
100% of Plan
Maximum
120% of Plan







--------------------------------------------------------------------------------




Bonuses begin to be earned once annual Ebitda reaches 85% of Plan and bonus
amounts shall be determined based on an interpolation of Ebitda Target and Plan
Attainment and corresponding Base Salary Multiples.
For the plan year 2014, your bonus will be based 2/3 on Ebitda for Q1-Q4 and 1/3
on the exit run rate for Q4. We look forward to working together with you to
exceed all goals.




